 CATALINA PLASTIC SUPPLIERS, INC.Catalina Plastic Suppliers, Inc. and United Glass andCeramic Workers of North America, AFL-CIO,CLC. Case 31-CA-7275March 16, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEUpon a charge filed on August 1, 1977, by UnitedGlass and Ceramic Workers of North America,AFL-CIO, CLC, herein called the Union, and dulyserved on Catalina Plastic Suppliers, Inc., hereincalled Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 31, issued a complaint onAugust 23, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and complaint wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 17, 1977,following a Board election in Case 31-RC-3658, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commenc-ing on or about June 27, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On August 26, 1977, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On October 14, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 21,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a document entitled "Opposition toMotion for Summary Judgment," and the GeneralCounsel filed a reply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.I Official notice is taken of the record in the representation proceeding,Case 31-RC-3658, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosyslems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,235 NLRB No. 30Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition tothe Motion for Summary Judgment, Respondentadmits all operative factual averments of the com-plaint but denies the majority status of the Unionand the validity of the certification on the basis of itsobjections to the election, the Regional Director'sdenial of its postcomplaint application to takedepositions in support of those objections, and theBoard's refusal to grant Respondent a hearing on itsobjections. The General Counsel contends that, sinceall material issues have been previously decided bythe Board or admitted in Respondent's answer to thecomplaint, there are no issues requiring a hearingand that summary judgment is, therefore, appropri-ate. We agree with the General Counsel.An examination of the entire record, including therecord in Case 31-RC-3658, reveals that in anelection conducted on December 3, 1976, pursuant toa Stipulation for Certification Upon Consent Elec-tion, of approximately 29 eligible voters, 29 castballots, of which 14 were for the Union, 12 wereagainst the Union, and 3 were challenged. Thechallenged ballots were sufficient in number to affectthe results of the election. Respondent filed timelyobjections to the Union's conduct affecting theelection and to the conduct of the election, alleging,in substance, that the Union made unlawful promisesof improved wages and benefits; threatened anemployee in the presence of another employee withserious bodily harm; threatened and coerced em-ployees by spreading the rumor that any employeewho had signed a card would be laid off unless theUnion won the election; and sent misleading litera-ture to employees shortly before the election whichtogether with promises previously made led theemployees to believe that specific benefits would begranted. Respondent also alleged that the Boardagent failed to exercise supervision over the conductof the balloting; and that the Board agent failed toexercise proper precautions to safeguard the ballotbox. After an investigation, the Regional Directorissued, on February 3, 1977, a Report on Challengesand Objections in which he concluded that theyraised no substantial or material issues which war-ranted setting aside the election and, accordingly,recommended that they be overruled in their entire-ty. He further concluded and recommended that thechallenges to two ballots be overruled; that the1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverruled challenged ballots, being sufficient innumber to affect the election results, be opened andcounted; that a revised tally of ballots be issued; andthat, if the revised tally showed that the remainingchallenged ballot was determinative, the issue raisedby it be resolved by consolidating the petition inCase 31-RC-3658 with the complaint and notice ofhearing issued in Case 31-CA-6651, in which thedischarge of the employee whose ballot was chal-lenged was the subject of an alleged violation ofSection 8(a)(3).Respondent timely filed a request for review of theRegional Director's report, requesting a new electionor, in the alternative, a hearing on the objections. OnJune 1, 1977, the Board issued its Decision andDirection adopting the Regional Director's findingsand recommendations2and directing that the twooverruled challenged ballots be opened and counted;that a revised tally of ballots be issued;- that, if therevised tally showed that the Union had received amajority of the total ballots and the remainingchallenged ballot was not determinative, the Region-al Director then issue a certification of representativein favor of the Union; but, if the revised tally ofballots showed that the remaining challenged ballotwas determinative of the outcome of the election,that a hearing be held thereon for that purpose andthe petition in Case 31-RC-3658 be cosolidated withthe above-mentioned complaint and notice of hear-ing in Case 31-CA-665 1. In issuing that decision theBoard necessarily found that Respondent had notraised issues warranting a hearing.On June 13, 1977, pursuant to the aforementionedDecision and Direction, the two ballots were openedand counted and a revised tally of ballots was issued,showing that, of 29 eligible voters, 29 cast ballots, ofwhich 16 were cast for the Union, 12 were castagainst the Union, and 1 was challenged. The soleremaining challenged ballot was insufficient to affectthe results of the election. Accordingly, on June 17,1977, the Regional Director certified the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) of the Act isnot entitled to relitigate issues which were or could2 Not reported in volumes of Board decisions. Members Murphy andWalther agreed that the alleged misrepresentations in Objections I(a) and(d) did not warrant setting the election aside, but so found for the reasonsset forth in Shopping Karl Food Market, Inc., 228 NLRB 1311 (1977).Member Truesdale, in the instant case, concludes that, under any view ofthe applicable law, the matters raised by Objections l(a) and (d) did notwarrant setting aside the election.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 1i 02.67(f) and 102.69(c).On September 23, 1977, Respondent submitted a document entitled"Application for Taking of Depositions" by which Respondent sought toadduce evidence in support of its overruled objections to the election.have been litigated in a prior representation proceed-ing.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. Accordingly, we grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a California corporation with itsoffice and principal place of business in Glendale,California, where it is engaged in the manufactureand distribution of plastic products. Respondentannually purchases and receives goods and servicesvalued in excess of $50,000 directly from supplierslocated outside the State of California. Respondentannually derives gross revenues in excess of $500,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Glass and Ceramic Workers of NorthAmerica, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.Respondent stated therein that two individuals had been previouslyunavailable to testify, but Respondent did not explain why this was so. TheRegional Director denied the application on the ground that Respondentsought thereby to relitigate issues resolved in the representation proceedingwithout good cause shown. In its opposition to the Motion for SummaryJudgment, Respondent argues, inter alia, that the Regional Director'sauthority delegated under Sec. 102.30 of the Board's Rules and Regulationsto rule on applications for depositions violates the Administrative ProcedureAct (5 U.S.C. §§ 551 and 554(d)) and due process by comminglingprosecution and adjudication functions. This contention is without merit.Aaron Brothers Corp., 223 NLRB 1179 (1976), enfd. 563 F.2d 409 (C.A. 9,1977).150 CATALINA PLASTIC SUPPLIERS, INC.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding shipping and receiving employees, em-ployed by the Employer at its facilities located at901 Western Street, and 1245 Flower Street,Glendale, California; but excluding all officeclerical employees, managerial employees, guards,and supervisors as defined in the Act.2. The certificationOn December 3, 1976, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 31, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 17, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 17, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit and to furnishthe Union with relevant bargaining informationconcerning wages and working condition. Commenc-ing on or about June 27, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit and tofurnish the Union with the relevant bargaininginformation concerning wages and working condi-tions.Accordingly, we find that Respondent has, sinceJune 27, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and to furnish the Union with necessarybargaining information, and that, by such refusals,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and furnish it with relevant bar-gaining information concerning wages and workingconditions, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Catalina Plastic Suppliers, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Glass and Ceramic Workers of NorthAmerica, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,including shipping and receiving employees, em-ployed by the Employer at its facilities located at 901Western Street, Glendale, California, and 1245 Flow-er Street, Glendale, California; but excluding alloffice clerical employees, managerial employees,guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Since June 17, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 27, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit and by refusingto supply the relevant bargaining information con-cerning wages and working conditions, Respondenthas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Catalina Plastic Suppliers, Inc., Glendale, California,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Glass andCeramic Workers of North America, AFL-CIO,CLC, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employees, in-cluding shipping and receiving employees, em-ployed by the Employer at its facilities located at901 Western Street, and 1245 Flower Street,Glendale, California; but excluding all officeclerical employees, managerial employees, guards,and supervisors as defined in the Act.(b) Refusing to supply, upon request, relevantbargaining information concerning wages and work-ing conditions.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Supply the Union with the relevant bargaininginformation concerning wages and working condi-tions, as requested by the Union on June 17, 1977,and any other such relevant information as may berequested by the Union.(c) Post at its facilities at 901 Western Avenue and1245 Flower Street, Glendale, California, copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedGlass and Ceramic Workers of North America,AFL-CIO, CLC, as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT refuse to supply the Union withrelevant information concerning wages and work-ing conditions when the Union requests suchinformation.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees152 CATALINA PLASTIC SUPPLIERS, INC.in the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,including shipping and receiving employees,employed by the Employer at its facilitieslocated at 901 Western Street, and 1245Flower Street, Glendale, California; butexcluding all office clerical employees,guards, and supervisors as defined in theAct.WE WILL supply the Union with the relevantbargaining information concerning wages andworking conditions, requested by the Union onJune 17, 1977, and with any other such relevantinformation as may be requested by the Union.CATALINA PLASTICSUPPLIERS, INC.153